DETAILED ACTION
This action is in reply to papers filed 11/16/2022.  Claims 1-22 are pending with claims 1-11 examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220201992A1, Published 6/30/2022.

			                          Maintained Rejection
Applicant's arguments filed 11/16/2022, with respect to the 112 (a) rejection of claims  1-11 as failing to comply with the enablement rejection is maintained. Applicant’s arguments will be addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The rejection is maintained for the reasons set forth in the previous office action and will not be reiterated herein. 

                                               Applicant’s Arguments/Response to Arguments 
Applicant argues: A Declaration under 37 C.F.R. 1.132 by Dr. Frank Koentgen ("the Koentgen Declaration") is submitted herewith, which establishes that the claimed method does indeed produce male mouse or rat embryos (the "goGermline" embryos), wherein each and every male mouse or rat embryo produced is infertile.
In Response: A Declaration was not filed with papers filed 11/16/2022 or after the Office action was mailed on 8/17/222. Copied below is the EFS receipt filed 11/16/22. 


    PNG
    media_image1.png
    1025
    870
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    787
    855
    media_image2.png
    Greyscale


Since no Declaration appears to have been filed with the papers submitted on 11/16/22, for the purposes of responding to arguments, Examiner assumes Applicant refers to the ‘Koentgen Declaration’ that was filed in Application 15034970. Instant application is a Divisional application of the ‘970 application. 
Applicant argues: The only reference investigating the effect of a disruption in an X-linked male fertility gene is Gao et al. who identified Mageb4 as a possible X-linked cause of inherited male infertility in humans. Gao et al. generated a Mageb4 knockout mouse model (Mageb4-/y) to explore the role of this gene in spermatogenesis and found that Mageb4-/y male mice showed normal fertility, including normal sperm concentration, sperm motility, and testicular and epididymal histology. Gao et al. conclude that although their study showed that Mageb4 was a testis-specific gene in human males, it was dispensable for mouse spermatogenesis.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disagrees with Applicant’s characterization that Mageb4 is only relevant in human males. Indeed, Gao specifically notes that “ Mageb4, a member of the MAGE family, is highly expressed in the testis and homologous in humans and mice. Whole-exome sequencing studies have identified Mageb4 as a possible X-linked cause of inherited male infertility.” Examiner’s emphasis. Continuing, Gao et al. teach that mouse Mageb4 has 56% homology with the human MAGEB4 gene and that they “strongly believe that Mageb4 could be involved in spermatogenesis in mice.” (Pg. 135, Col. 1) Examiner’s emphasis. 
And although the mice of Gao showed normal fertility, Gao teaches a possible explanation for this phenomenon is functional redundancy. Ubqln3, Lypd9 , and Dpep3 are all testis-specific genes, although the disruption of these genes in mice results in normal male fertility and spermatogenesis. Mageb1, b2 , and b3 have exceedingly similar expression patterns to Mageb4 . When Mageb4 is disrupted, other clusters of Mageb genes may compensate. In addition, Mageb4 -/Y mice in the present study were born and grew up in a standard laboratory environment. Without an external stimulus, knockout mice can develop and sire normally (Pg. 135, Col. 2).
 Applicant argues: Applicant argues significantly, the predictability of mouse or rat male infertility through disruption of an X-linked male fertility is supported by Jamsai et al. who observe that "Using ... mouse models, over 400 genes essential to male fertility have been revealed". Thus, although rodent genetics relating to male fertility may not be translatable to humans, or vice versa, it is clear that hundreds of genes were known at the filing date of the present application that were essential to mouse or rat male fertility, including X-linked male fertility genes.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Table 2 of Jamsai et al. lists one of the “essential genes” to be PRDM9 and notes a study that shows disruption leads to male/female infertility. The essentiality of this gene in male mice is contradicted by Mihola et al. (Genome Res. 2019 Jul; 29(7): 1078–1086., attached herewith). Indeed, in order to gain insights into the role of Prdm9 in fertility, Mihola examined whether Prdm9 is consistently essential for fertility in mice other than those previously studied. Mihola concluded that “…mice can fully tolerate the loss of Prdm9 and remain fertile.” (Pg. 1080, Col. 2, para. 1).
Moreover, Applicant’s argument regarding the predictability of mouse or rat male infertility through disruption of an X-linked male fertility is directly contradicted by the art. Yu et al. (Front Genet. 2021; 12: 689902., attached herewith) teach during male meiosis, most of the X-linked genes are transcriptionally silent due to formation of heterochromatin XY body and the functions of these genes can be compensated by their corresponding autosomal retrogenes so that spermatocytes can complete meiosis. Yu teaches the expression profile indicates that Ubl4a transcription is transiently silenced during MSCI, while Ubl4b mRNA could be detected from pachytene stage, indicating that Ubl4b may compensate the silence of Ubl4a in MSCI. Continuing, Yu notes that previously knockout of such types of retrogenes, including Cetn1, Cstf2t, Pgk2 and Rpl10l, always resulted in spermatogenic abnormalities and male infertility. However, the deletion of either Ubl4a or Ubl4b in mice showed no overt abnormalities in spermatogenesis and fertility. What is more, the mice with dKO of Ubl4a and Ubl4b also displayed normal spermatogenesis with no obvious alternation in fertility status. Thus, our unexpected results revealed that both genes have no roles in fertility and spermatogenesis (Pg. 7 ‘Discussion’).
In view of the teachings of Mihola et al., it is clear that not all of the 400 genes indicated as essential by Jamsai et al. are essential to male fertility in mice. In view of the teachings of Yu et al. it is clear that there exists a significant amount of unpredictability in disrupting X-linked fertility genes and expecting said disruption to lead to infertility in male mice. 
Applicant argues:  Applicant cites a number of NPLs which teach disruptions of X-linked fertility genes lead to rodent male infertility. Therefore, Applicant submits that this knowledge in the prior art, combined with the disclosure of the invention in the specification, would enable a person of ordinary skill in the art to readily carry out the claimed method using any one of the known X-linked fertility genes and their disruptions to produce male mouse or rat embryos, wherein each and every male mouse or rat embryo produced is infertile.
In response: Applicant’s arguments have been fully considered, but are not found persuasive in view of Yu’s teaching that not all disruptions in X-linked fertility genes lead to infertility in male mice. 
Applicant argues: Following the teachings of the present disclosure, therefore, the skilled person would have also understood that male mice or rats derived from a pre-implantation host embryo in which an X-linked gene is disrupted (such as those generated from the claimed method) would be infertile. For example, the skilled artisan would have appreciated that one could use any X-linked gene in which disruptions were known to lead to mouse or rat infertility such as e.g., Tsc22d3 (GILZ), Ar, Atp7a, Cdk16, Dmd, Foxp3, Mecp2, Nr0bl, Sox3 and Tex 11, to generate a first mouse or rat breeding partner comprising a disruptable X-linked fertility according to Claim 1, wherein disruption of the X-linked fertility gene in male embryos resulting from the crossing would be expected to lead to mouse or rat male infertility.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive in view of Yu’s teaching that not all disruptions in X-linked fertility genes lead to infertility in male mice. Moreover, it is noted that while Applicant argues that “disruption of the X-linked fertility gene in male embryos resulting from the crossing would be expected to lead to mouse or rat male infertility”, claim 1 requires the male mouse or rat to be infertile (Examiner’s emphasis.). Turning to the use of any X-linked gene, Examiner cites Roy et al. (Reproduction. 2006 Feb;131(2):207-19., attached herewith). Roy teaches it is critical to note that the role of DAX1 (NR0B1) is highly dependent on the genetic background of the mice under investigation. Roy teaches a recent study demonstrated that although DAX1 function is essential on the C57BL/6 (B6) background for testis development in XY mice, it is completely dispensable on the DBA/2J background (Bouma et al. 2005). This is notably because the present claims do not limit the mouse to any particular strain. Nor does the specification indicate the criticality of the genetic background of the mouse or rat. This creates a reasonable doubt as to the accuracy of Applicant’s argument that any X-linked gene in which disruptions were known to lead to mouse or rat infertility provides an enabling support for the claims.
 Applicant argues:  The Koentgen Declaration states that recipient/foster mice used
for the generation of F0 chimeric mice were rendered pseudo-pregnant by mating with goGermline sterile male studs, which indicates that the goGermline male studs are in fact sterile. The Koentgen Declaration explains that pseudo-pregnancy in mice is induced through the physical act of mating and hence requires the male stud to be sterile. If the male stud is not 100% sterile, the mating will result in live pups fathered by the male stud. The Koentgen Declaration highlights that since no pups have ever been born from pseudo-pregnant recipients from goGermline sterile male studs, this is proof that goGermline stud males are sterile. The Koentgen Declaration also observes that prior to the use of goGermline sterile male studs. The Koentgen Declaration also refers to two peer-reviewed journal articles (Koentgen et al. Genesis, 2016, 54:326-333; Zvick et al. Stem Cell Reports, 2022, 17(9): 1942-1958), which demonstrate the infertility and utility of goGermline embryos resulting from the claimed method.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The teachings of the Koentgen Declaration filed in Application 15034970 are also not persuasive. Relevant to the instant rejection is para. 28+ of the Declaration which describes the “goGermline” embryos. The abstract of the Koentgen publication notes that the goGermline entails injecting ES cells into blastocysts produced by superovulated homozygous Tsc22d3 floxed females mated with homozygous ROSA26‐Cre males. It is important to note that Claim 1 does not limit the recombinase to Cre. Thus, it is unclear how arguments drawn to the goGermline embryos can be applied to Claim 1 (see Remarks at the top of Pg. 7).
Nevertheless, the paragraph copied below from the Koentgen publication is notable: 

    PNG
    media_image3.png
    381
    758
    media_image3.png
    Greyscale


Critically, the publication discloses that the development of the “goGermline” technology was based on the unexpected observation that males with a mutation in the gene Tsc22d3, also called Gilz, are completely sterile due to a cell‐autonomous defect in spermatogenesis, and relies further on the convenient location of Tsc22d3 on the X chromosome. Thus, Inventor’s own work describes the “goGermline” technology as being based off of the complete sterility of the Gilz gene (due to a cell‐autonomous defect in spermatogenesis) and the location of said gene on the X-chromosome. This is in stark contrast to Claim 1 which only requires the gene to be located on the X-chromosome. Only in dependent claim 2 do the claims requires the fertility gene to modulate spermatogenesis. Even so, it is not clear whether a fertility gene that “modulates” spermatogenesis would have the same effect as the GILZ gene in mice~ infertility. And although Claim 1 also requires the gene to be a “disreputable fertility gene”, Gao provides evidence that not all “disruptable fertility genes” lead to infertility in mice. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632